ACCEPTED
                                                                                             06-18-00008-CR
                                                                                   SIXTH COURT OF APPEALS
                                                                                         TEXARKANA, TEXAS
                                                                                           3/13/2018 2:29 PM
                                                                                            DEBBIE AUTREY
                                                                                                      CLERK


                                 No. 06-18-00008-CR
                            IN THE COURT OF APPEALS
                                                                         FILED IN
                       FOR THE SIXTH COURT OF APPEALS             6th COURT OF APPEALS
                                                                    TEXARKANA, TEXAS
                              ATTEXARKANA,TEXA S                  3/13/2018 2:29:31 PM
                                                                      DEBBIE AUTREY
                                                                          Clerk
                              JUAN CARLOS GARCIA

                                    APPELLANT,

                                          V.

                               THE STATE OF TEXAS



           On Appeal from the 276TH District Court, Camp County, Texas

           NO. CF16-01679, the Honorable Robert M. Rolston, Presiding


             MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:


      NOW COMES, Juan Carlos Garcia, Appellant in the above styled and numbered

cause, and moves this Court to grant an extension of time to file appellant's brief,

pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure, and for good cause

shows the following:


      1. This case is on appeal from the 276th District Court of Camp County, Texas.


      2. The case below was styled THE STATE OF TEXAS vs. JUAN CARLOS

      GARCIA, and numbered CF16-01679.


      3. Appellant was convicted of Aggravated Assault of a Disabled Individual.




MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF                              Page 1 of 3
      4. Appellant was assessed a sentence of 60 years confinement in the

       Institutional Division of the Texas Department of Criminal Justice and is currently

      incarcerated.


      5. Notice of appeal was given on January 2, 2018.


      6. The clerk's record was filed on January 29, 2018; the reporter's record was

      filed on February 22, 2018.


      7. The appellant's brief is presently due on March 26, 2018 .


      8. Appellant requests an extension of time to April 25, 2018.


      9. This is appellant's first motion to extend time to file his brief.


     10. Appellant relies on the following facts as good cause for the requested

         extension:


             (a) Appellant's attorney has a pre-paid vacation scheduled from

             March 15 through March 27, 2018 . Said vacation entails travel

             outside the United States and was scheduled before his

             engagement in the appeal.


      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court grant

this Motion To Extend Time To File Appellant's Brief, and for such other and further

relief as the Court may deem appropriate.




MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF                                Page 2 of 3
                                                 Respectfully submitted,


                                                 Isl Robert M. Burns
                                                 Robert M. Burns
                                                 Law Office of Robert M. Burns, PC
                                                 SBN: 03452200
                                                 1720 Regal Row, Suite 200
                                                 Dallas, TX 75235
                                                 TEL: (214) 634-0771
                                                 FAX: (214) 634- 0465
                                                 rburns@legalmeasures.com




                            CERTIFICATE OF CONFERENCE

       On the March 12, 2018 the undersigned spoke with David Colley, District Attorney of

Camp County via telephone regarding the motion to extend time to file the appellant's brief.

He has indicated that he has no opposition to the court granting said motion to the date

requested.




                                                 Isl Robert M. Bums
                                                 Robert M. Burns



                               CERTIFCATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument has been

served upon the District Attorney's office of Camp County and David Colley via the e-file

system.




                                                 Isl Robert M. Burns
                                                 Robert M. Burns



MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF                                   Page 3 of 3